 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,     )              CASE NO. CR14-648-CAS - 21
                                   )
12             Plaintiff,          )
          v.                       )              FINAL REVOCATION OF
13                                 )              SUPERVISED RELEASE AND
     PAUL ALAN JACOBS,             )              JUDGMENT
14                                 )
               Defendant.          )
15                                 )
     _____________________________ )
16

17         On April 22, 2019, this matter came before the Court on Petition on Probation and
18   Supervised Release originally filed on April 10, 2019. Government counsel, Carol Chen,
19   the defendant and his appointed CJA attorney, Mark Chambers, were present. The U.S.
20   Probation Officer, Reginald Brown, was also present.
21         The defendant admitted the allegations, in violation of his supervised release, as stated
22   in the Petition filed on April 10, 2019. The Court finds that the defendant is in violation of
23   the terms and conditions of his supervised release imposed on April 23, 2018.
24         IT IS ORDERED AND ADJUDGED, upon the findings of the Court, the defendant’s
25   supervised release is hereby revoked and reinstated, under the same terms and conditions
26   previously imposed, with the added condition, as follows:
27   C     The defendant shall participate in, and successfully complete a 20-week Cognitive
28         Behavioral Group, an outpatient substance abuse treatment and counseling program,
 1         that includes urinalysis, breath and/or sweat patch testing, as directed by the Probation
 2         Officer. The defendant shall abstain from using alcohol and illicit drugs,
 3         and from abusing prescription medications during the period of supervision.
 4   C     As directed by the Probation Officer, the defendant shall pay all or part of the costs
 5         of the Court-ordered treatment to the aftercare contractors during the period of
 6         community supervision. The defendant shall provide payment and proof of payment
 7         as directed by the Probation Officer. If the defendant has no ability to pay, no
 8         payment shall be required.
 9         The Court sets a Status Conference re: Defendant’s Compliance with Supervised
10   Release on June 24, 2019, at 1:00 P.M.
11         IT IS FURTHER ORDERED that the Clerk deliver a copy of this judgment to the
12   United States Marshal or other qualified officer and that said copy shall serve as the
13   commitment of defendant.
14

15   FILE/DATED:        April 22, 2019              ______ ____________ ______________
                                                    CHRISTINA A. SNYDER
16                                                  UNITED STATES DISTRICT JUDGE
17                                                  KIRY K. GRAY
                                                    CLERK OF COURT
18

19
                                                    By: ___/S/_________________________
20                                                    Catherine M. Jeang, Deputy Clerk
21

22

23

24

25

26

27

28

                                                   2
